DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 10, 19 and 28 
Cancelled: Claims 6, 15 and 24 
Added: None
Therefore Claims 1 – 5, 7 – 14, 16 – 23 and 25 – 30 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, 7 – 14, 16 – 23 and 25 – 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new search was done and new prior art was found and will be used to reject the newly amended claim limitations. Please see below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 14, 17 – 23 and 26 – 30 are rejected under 35 U.S.C. 103 as being patentable over Qian et al., US Publication 2009/0210214 A1 in view of Rider US Publication 2010/0085313 A1 in further view of Lu et al., US Publication 2012/0029902 A1 in further view of Lee et al., US Publication 2010/0030549 A1.

With regards to Claims 1, 10, 19 and 28, Qian discloses: A method performed by at least one device (FIG 1, 100) for operating a keyboard (Paragraph [0043]), a system (Title and Abstract) and a non-transitory computer readable medium (Paragraph [0047]) comprising: 
in response to a user selecting a first key on the keyboard in a first manner (FIG 1, the user types a word “hello”, however it is obvious that it could be a letter/character as well for example “a”, which is tapping on each letter), displaying a first alphanumeric character at a first location (120) on a display device (FIG 1, shows that user’s input is displayed in the user’s input area 120); 
in response to the user selecting a second key (FIG 1, the user types a word “hello”, however it is obvious that it could be a letter/character as well for example “at”, wherein “t” would be the second key, which is tapping on each letter) on the keyboard in a second mode in the first manner (tap), displaying a second alphanumeric character at a second location (150) on the display device (FIG 1, shows that 155 is an automatic universal language translation of the word “at”), wherein the first alphanumeric character (“a”) and the second alphanumeric character (“t”) are a multilingual combination displayed simultaneously (FIG 1, shows that at the second location the second alphanumeric character is in a different language; Paragraph [0014]); and 
Qian fails to disclose: wherein the keyboard is in a first mode associated with a first set of characters of a first language; in response to the user selecting a mode selection key, selecting a second mode for the keyboard, wherein the second mode is associated with a second set of characters of a second language;
wherein a first character of the first set of characters is associated with the first key, wherein a second character of the second set of characters is associated with the first key, and wherein the first character is associated with the second character based on a phonetic pronunciation of the first character and the second character;
in response to the user selecting the second key on the keyboard in a second manner, displaying a virtual key of an associated diacritic on the display device at the second location.
Rider disclose: in response to the user selecting the second key (FIG 5, “AS”) on the keyboard in a second manner (press and hold), displaying a virtual key of an associated diacritic (180) on the display device at the second location (FIGS 4 – 5 and Paragraph [0048]).
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of in response to the user selecting the second key on the keyboard in a second manner, displaying a virtual key of an associated diacritic on the display device at the second location in Qian’s invention as taught by Rider’s invention.
The motivation for doing so would have been to have a convenient, intuitive, and user-friendly way to enter special characters and the like without having to constantly change or refresh the screen content on the touch screen display.
Lu discloses: wherein a first character of the first set of characters is associated with the first key (FIG 3, 302 – 304), wherein a second character of the second set of characters is associated with the first key (FIG 3, 302 – 304), and wherein the first character is associated with the second character based on a phonetic pronunciation of the first character and the second character (FIG 3, 306; see also Paragraph [0055 – 0062]);
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein a first character of the first set of characters is associated with the first key, wherein a second character of the second set of characters is associated with the first key, and wherein the first character is associated with the second character based on a phonetic pronunciation of the first character and the second character in Qian’s invention as taught by Lu’s invention.
The motivation for doing so would have been so that the user is free to type using multiple languages as desired, including the ability to commingle words in different languages, even within the same sentence or context. The user can choose to start a secondary input language translation manually (Lu Paragraph [0036]).
Lee discloses: wherein the keyboard is in a first mode (English mode / Portrait mode) associated with a first set of characters (406) of a first language (FIG 5, show the keyboard in English); 
in response to the user selecting a mode selection key (Spanish mode / Landscape mode), selecting a second mode for the keyboard (FIG 5), wherein the second mode is associated with a second set of characters of a second language (FIG 5 and Paragraph [0041]);
Lee fails to disclose a mode selection key, however in the background of the invention, it mentions on a button on the keyboard and when pressed then the word or phrase is translated in another language, therefore it would have been obvious to have used a button on the keyboard instead of rotating the device to provide the translation.
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the keyboard is in a first mode associated with a first set of characters of a first language; in response to the user selecting a mode selection key, selecting a second mode for the keyboard, wherein the second mode is associated with a second set of characters of a second language in Qian’s invention as taught by Lee’s invention.
The motivation for doing this would have been to develop a technique of easily setting an input language and an output language, and conveniently using a translation function even users use multiple languages.

With regards to Claims 2, 11, 20 and 29, Rider discloses: wherein the keyboard is a virtual keyboard (Abstract).  

With regards to Claims 3, 12, 21 and 30, Qian discloses: wherein the first manner is a single tap (Paragraph [0048] – teaches of a user typing on a keyboard which is obvious that it can be tapping).  
Rider discloses: wherein the first manner is a single tap (Paragraph [0047])

With regards to Claims 4, 13 and 22, Rider discloses: wherein the second manner is a press-and-hold (Paragraph [0048]).  

With regards to Claims 5, 14 and 23, Qian fails to explicitly discloses: wherein the first alphanumeric character is a Latin numeric character (FIG 1, shows Latin alphabetic character, however it is obvious that it could also be a Latin numeric character) 
Rider discloses: wherein the first alphanumeric character is a Latin numeric character (Paragraph [0045 & 0054]).  

With regards to Claims 8, 17 and 26, Qian disclose: wherein the first set of characters are Latin letters (FIG 1, 125 – shows Latin letters). 

With regards to Claims 9, 18 and 27, Qian discloses: wherein the second set of characters are Arabic letters (FIG 2, 206, 209 & 210 – which contains one or more languages that the user can select for translation; Paragraph [0034 – 0035]).

Claims 7, 16 and 25 are rejected under 35 U.S.C. 103 as being patentable over Qian et al., US Publication 2009/0210214 A1 in view of Rider US Publication 2010/0085313 A1 in further view of Lu et al., US Publication 2012/0029902 A1 in further view of Lee et al., US Publication 2010/0030549 A1 in further view of Davidson et al., US Publication 2012/0306747 A1.

With regards to Claims 7, 16 and 25, Qian fails to disclose: wherein the location of the second alphanumeric character on the display device is indicated by a cursor that is positioned in response to a command from the user. 
Davidson discloses and explicitly describes such a cursor (Paragraph 0093).
Before the time of filing, it would have been obvious to a person having ordinary skills in the art to take the invention of Rider, as embodied in a method of efficiently displaying diacritics on the letters appearing on a touch screen, and specifically feature a cursor, as disclosed and explicitly described by Davidson.  
The suggestion/motivation would have been simply to allow the user to determine the location at which a letter can be entered and displayed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625